

Exhibit 10.42


AGREEMENT OF PURCHASE AND SALE OF MEMBERSHIP INTERESTS


This AGREEMENT OF PURCHASE AND SALE OF MEMBERSHIP INTERESTS (this "Agreement")
is made as of the 1st day of November, 2008 (the "Effective Date") by and
between CHESAPEAKE CUSTOM HOMES, L.L.C., a Maryland limited liability company
(the "Seller") and OLD LINE BANCSHARES, INC., a Maryland corporation (the
"Purchaser").


Explanatory Statement


A.           Seller is the owner of twelve and one-half percent (12.5%) of the
Member Interest and rights (collectively hereinafter referred to as "Membership
Interest" and as defined in the Company's Operating Agreement, as amended) in
Pointer Ridge Office Investment, LLC, a Maryland limited liability company (the
"Company").


B.            Seller has agreed to sell to Purchaser and Purchaser has agreed to
purchase from Seller, an twelve and one-half percent (12.5%) Membership Interest
and Percentage of Membership Interest (as defined in the Company's Operating
Agreement, as amended) in the Company from the Seller's Membership Interest.


C.           The parties desire to set forth in this Agreement the terms and
conditions for such sale.


D.           Capitalized terms used in this Agreement, including but not limited
to the terms "Member" and "Interest" not otherwise defined when first used shall
have the meanings defined in the Maryland Limited Liability Company Act set
forth in Title 4A of the Corporations and Associations Articles of the Annotated
Code of Maryland (the "Act").


NOW, THEREFORE, in consideration of the provisions of the Explanatory Statement
(which shall constitute a substantive part of this Agreement) and TEN DOLLARS
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties prior to the execution and
delivery hereof, the parties hereto hereby agree as follows:
 


1.           Purchase and Sale.  Seller agrees to sell and assign to the
Purchaser and Purchaser agrees to purchase from the Seller, upon the terms and
conditions hereinafter set forth, all of Seller's twelve and one-half percent
(12.5%) Membership Interest (as defined in the Company's Operating
 
 
1

--------------------------------------------------------------------------------

 
 
Agreement, as amended) and Percentage of Membership Interest (as defined in the
Company's Operating Agreement, as amended) from the Seller's Membership Interest
(the "Transferred 12.5% Interest and Percentage").


2.           Purchase Price.  The total purchase price ("Purchase Price") for
the Transferred 12.5% Interest and Percentage is Two Hundred five Thousand
($205,000.00) Dollars.


3.           Seller's Warranties and Representations.  Seller, to the best of
its knowledge, warrants and represents to the Purchaser, as of the date hereof
and as of the Closing Date, and acknowledges that the Purchaser has relied
thereon that:


i.           The Seller is the owner and holder absolutely of the Membership
Interest and has good and marketable title to the Membership Interest free and
clear of any and all security interests, agreements, restrictions, conditions,
equitable interests, claims, adverse claims, options, charges, liens, pledges,
rights of first refusal (due to a waiver agreed upon by the Members of the
Company), and other encumbrances of any nature or kind whatsoever including, but
not limited to, any restrictions on use, voting, transfer, receipt of income, or
exercise of any other attribute of ownership. Seller does not directly or
indirectly own of record or beneficially or have any direct or indirect interest
in any other securities [as defined in the federal Securities Act of 1933 (the
"Act") and hereinafter referred to as "Securities"] or any indebtedness of the
Company.


ii.           The Transferred 12.5% Interest and Percentage constitutes a twelve
and one-half percent (12.5%) Member Interest in the Company.


iii.           The Seller has not filed, voluntarily or involuntarily, for
bankruptcy relief under the United States Bankruptcy Code or any state
insolvency statute.


iv.           Neither the entering into of this Agreement nor the consummation
of the transactions contemplated hereby will constitute or result in a violation
or breach by Seller of any judgment, order, writ, injunction or decree issued
against or imposed upon it, or to Seller's knowledge will result in a violation
of any applicable law, order, rule or regulation or any governmental
authority.  There is no action, suit, proceeding or investigation pending or, to
Seller's knowledge, threatened, which would prevent any action contemplated by
this Agreement or which questions the validity or enforceability of the
transaction contemplated by this Agreement or any action taken pursuant
hereto.  No approval, consent, order or authorization of, or designation,
registration or filing (other than for recording purposes) with any governmental
authority is required in connection with the due and valid execution and
delivery of this Agreement and compliance with the provisions hereof and the
consummation of the transactions contemplated hereby.
 
 
2

--------------------------------------------------------------------------------

 

 
v.           The Seller has the full, absolute and unrestricted right, power and
authority to execute, acknowledge, seal and deliver this Agreement and to
perform the transactions contemplated by this Agreement.


vi.           Seller is not a "foreign person" within the meaning of Section
1445 of the Internal Revenue Code, as amended.


vii.           This Agreement (including the Exhibits) does not contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements contained herein not misleading. There is no fact known
to the Seller which is not disclosed in this Agreement which materially
adversely affects the accuracy of the representations and warranties contained
in this Agreement.


The representations and warranties contained in this Section 3(i) through 3(vii)
shall survive Closing for a period of one (1) year.  The representations and
warranties of Seller shall be true and correct as of the Effective Date and as
of the Closing Date.


4.           Purchaser’s Warranties and Representations.  Purchaser, warrants
and represents to the Seller, as of the date hereof and as of the Closing Date,
and acknowledges that the Purchaser has relied thereon that:


i.           It is a corporation, duly organized, validly existing, and in good
standing under the laws of the State of Maryland.


ii.           The persons executing this Agreement and all instruments in
connection therewith are, or at the appropriate time will be, duly authorized to
execute such instruments on behalf of Purchaser and to bind Purchaser.


The representations and warranties contained in this Paragraph 4(i) and 4(ii)
shall survive Closing.  The representations and warranties of Purchaser shall be
true and correct as of the Effective Date and as of the Closing Date.


5.           Conditions Precedent.


i.           Conditions Precedent to Purchaser's Obligations.  The obligation of
Purchaser under this Agreement to purchase the Transferred 12.5% Interest and
Percentage is subject to the fulfillment by Seller or waiver by Purchaser of the
following:


a.           On the Closing Date, the Seller shall have delivered those
documents required of Seller under this Agreement.
 
 
3

--------------------------------------------------------------------------------

 

 
b.           On the Closing Date, the Seller must execute and deliver to the
Purchaser (and all other parties to the same must execute) a Third Amendment to
Operating Agreement in the form attached hereto as Exhibit 2.


ii.           Conditions Precedent to Seller's Obligations.  The obligation of
Seller under this Agreement to sell the Transferred 12.5% Interest and
Percentage and to go to Closing hereunder is subject to the fulfillment by
Purchaser or waiver by Seller of the following:


a.           Delivery to the Seller of the Purchase Price, the Closing costs and
any other monies and documents required to be paid, executed or provided by the
Purchaser hereunder.


b.           On the Closing Date, the Purchaser must execute and deliver (and
all other parties to the same must execute) to the Purchaser a Third Amendment
to Operating Agreement in the form attached hereto as Exhibit 2.


6.           Time and Expenses of Closing.


i.           The Closing hereunder shall take place promptly after this
Agreement is executed by all of the parties (the "Closing Date").  On the
Closing Date, the Seller will execute and deliver to the Purchaser (and
Purchaser shall execute) an Assignment of Membership Interest and Percentage in
the form attached hereto as Exhibit 1.   On the Closing Date, both parties shall
deliver an executed original Third Amendment to Operating Agreement (and shall
cause the other parties to the same to execute and deliver) in the form attached
hereto as Exhibit 2.


ii.            On the Closing Date and from time to time after the Closing Date,
the Seller shall execute such other and further documents as may be reasonably
necessary or required in order to consummate Closing in accordance with the
provisions of this Agreement, including standard title company questionnaires
and affidavits and closing statements.


iii.           Seller and Purchaser assume and contemplate that no realty
transfer or recordation taxes fees shall be due or payable either to the State
of Maryland, any county of the State of Maryland, or to any other governmental
authority by reason of this transaction.  Notwithstanding such assumption,
however, in the event that either Seller or Purchaser shall be required to pay
to any governmental authority a transfer tax or recordation tax or fee as a
result of this transaction, the parties shall pay all of such taxes or fees and
any interest and penalties accruing thereon in equal portions (50/50).
 
 
4

--------------------------------------------------------------------------------

 


7.           Termination; Default; Remedies.


i.           If the Seller fails to consummate the Closing of this Agreement
when required to do so in accordance with the terms of this Agreement, which
default by the Seller shall remain uncured for a period of fifteen (15) Business
Days after written notice by the Purchaser to the Seller, the Purchaser shall be
entitled, as its sole remedy, to enforce specific performance of this Agreement.


ii.           If Purchaser fails to consummate the Closing of this Agreement
when required to do so in accordance with the terms of this Agreement, which
default shall remain uncured for a period of fifteen (15) Business Days after
written notice by the Seller to the Purchaser, the Seller shall be entitled, as
its sole remedy, to enforce specific performance of this Agreement.


iii.           The provisions of paragraph 7(i) and (ii) shall govern and
control with respect to a default by a party to this Agreement in failing to
Close but shall not be deemed a limitation of the rights of Seller or Purchaser
subsequent to the Closing Date based on a default by the other party which
rights and remedies shall be without limitation.


8.           Notices. All notices, demands and requests and other communications
required or permitted hereunder shall be in writing, and shall be deemed
received by the party to whom such notice is directed (i) if by hand-delivered,
the date of delivery; (ii)  if sent by facsimile, on the date of transmission
provided that the machine sending any notice by facsimile must generate a
confirmation of transmission contemporaneously with the sending of such notice
and a copy of such notice must also be sent on the same day by one of the other
means specified in this paragraph 8; or (iii) if sent by private overnight
express carrier, such as Federal Express, on the first Business Day after the
deposit of same with such private overnight express carrier sent for next
Business Day delivery, addressed to the parties and their facsimile numbers as
follows:




If to Seller:
Chesapeake Custom Homes, LLC
c/o Greg Wilby, General Manager
1525 Pointer Ridge Place, Suite 301
Bowie, Maryland 20716
Fax No.: (301) 218-2208


With a Copy to:
Darin S. Levine, Esquire
Tenenbaum & Saas, P.C.
4504 Walsh Street
 
 
5

--------------------------------------------------------------------------------

 
 
Suite 200
Chevy Chase, Maryland 20815
Fax No. 301-961-5305


If to Purchaser:
Old Line Bancshares, Inc.
c/o James W. Cornelsen, President
1525 Pointer Ridge Place
Bowie MD 20716


Each party may change their address for notice purposes by a notice sent in
accordance with the provisions this paragraph 8. No notice shall be deemed sent
or effective unless a copy such notice is also sent to any person or entity
designated to receive a copy.


9.           Complete Agreement.  This Agreement embodies the complete agreement
between the parties hereto and cannot be varied or modified except by the
written agreement of the parties.


10.           Parties Bound.  This Agreement shall be binding upon and inure to
the benefit of Seller and Purchaser, and their respective heirs, personal
representatives, successors and assigns.  This Agreement may be assigned by the
Purchaser.


11.           Survival of Representations and Warranties.  The representations,
provisions and warranties set forth in this Agreement shall survive Closing
hereunder for a period of one (1) year and shall not be merged in the Assignment
of the Membership Interest and Percentage by the Seller to the Purchaser.


12.           Commissions. Each party warrants to each other that no realtor or
third party has been the procuring cause of this Agreement or is entitled to the
receipt of any commission or payment of money as a result of the execution of
this Agreement.  Each party agrees to indemnify and hold harmless the other from
and against any and all loss, cost, damage or expense, including reasonable
attorney fees, as a result of any claims made for a fee or commission from any
party as a result of any action by one of the parties to this Agreement.


13.           Governing Law.  This Agreement is to be governed by and construed
in accordance with the laws of the State of Maryland.


14.           Indemnification of Purchaser.  The Seller agrees to indemnify and
hold harmless the Purchaser from and against any and all actual losses, damages,
liabilities, obligations, costs and expenses of any kind and nature whatsoever,
including, without limitation, interest, penalties, court costs and reasonable
 
 
6

--------------------------------------------------------------------------------

 
 
 attorneys’ fees and expenses (collectively “Damages”) suffered by, imposed upon
or incurred by the Purchaser by reason of or arising out of any
misrepresentation or breach of any representation, warranty, obligation,
agreement or covenant made by the Seller in this Agreement.


15.           Binding Effect.  This Agreement shall be binding on and inure to
the benefit of the parties, and their and each of their respective successors
and assigns.


16.           Date of Performance.  As used in this Agreement, the term
"Business Day" shall mean any day which is not a Saturday, Sunday, Maryland
State or Federal holiday. If the date of any act, notice, or other matter
contained within this Agreement shall fall on day which is not a Business Day
(the "Performance Date"), the Performance Date shall automatically be extended
to the first day thereafter which is a Business Day.


17.           Litigation.  The parties agree that in the event of any litigation
between the parties pertaining to this Agreement, the party prevailing in such
litigation (as determined by the Judge or tribunal hearing such litigation)
shall be entitled to receive from the non-prevailing party reasonable attorney
fees and costs of litigation.


18.           Fair Construction.  The parties hereby agree that they have had
the opportunity to be represented by counsel in connection with this transaction
and that this Agreement shall be interpreted (if any interpretation be required)
according to its fair meaning and shall not be construed against either party as
the draftsman hereof.


19.           Miscellaneous.  Whenever used herein and as the context so
requires, the singular shall include the plural, and any gender shall include
all genders and the neuter.  Captions to this Agreement are intended for the
convenience of the parties only and shall not be deemed to reflect any
substitutive meaning to this Agreement.


20.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, but all of which shall be
deemed to be one and the same document.


(Balance of this page intentionally left blank)


 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have set their hands and seals as of the year
and day below written.



   
SELLER:
         
CHESAPEAKE CUSTOM HOMES L.L.C.,
   
a Maryland limited liability company
         
By:  ______________________________(SEAL)
     
Greg S. Wilby, General Manager
               
PURCHASER:
         
OLD LINE BANCSHARES, INC.,
   
a Maryland corporation
         
By:  ______________________________(SEAL)
     
James W. Cornelsen,
     
President







 
8

--------------------------------------------------------------------------------

 

 
Exhibit 1


FORM OF ASSIGNMENT OF MEMBERSHIP INTEREST AND PERCENTAGE
 
 
 
 
9

--------------------------------------------------------------------------------

 


Exhibit 2


FORM OF THIRD AMENDMENT TO OPERATING AGREEMENT






10


--------------------------------------------------------------------------------
